Case 8-17-71875-reg Doc 46 Filed 04/16/19 Entered 04/16/19 11:42:19

 
    

 
 

WOODS~
: ovl'_ATT.
..GILM,AN;-

- :"_LLP

1900 Mcu'n Place Tower
Buffalo, New Yor/< 74202

P 716.248.5200 F 716.854.5100

700 Crossroclcls Builoling
2 Stczte Street, Rochester, New York 74674

P 585.987.2800 F 585.454.5968

     

  

Default Service Direct Dial: 855-227-5072 ATTORNEY$
Writer’s Direct F ax Number: 585-362-4646

d 'tt.
E-mail:bkinbox@woodsoviatt.com WOO Sovla Com

April 16, 2019

Honorable Robert E. Grossman
United States Bankruptcy Court
Eastern District of New York

Alfonse M. D'Amato U.S. Courthouse
290 Federal Plaza

Central ISlip, NY 11722

Re: Christine Wise

Case No. 8-17-71875-reg

Property Address: 1186 Waverly Ave, Holtsville, NY 11742-1122
Dear`Honorable Robert E. Grossman:

Please be advised that a Motion for Relief from Stay (the “Motion”) Was filed on behalf of
Wells F argo Bank, N.A. as successor by merger to Wachovia Mortgage, FSB in the above-
captioned bankruptcy case on April 16, 2019. The hearing on the Motion is scheduled for June 19,
2019 at 9:3OAM. Wells Fargo Bank, N.A. as successor by merger to Wachovia Mortgage, FSB
specifically Waives the requirements of Bankruptcy Code 362(e).

If you have any questions, please do not hesitate to contact our office

Very truly yours,
WOODS OVIATT GILMAN LLP
/s/Alelcsandra K. Fugate, Esq.

Aleksandra K. Fugate, Esq.

Cc:

Ronald D Weiss Nicole DiStasio
Christine Wise Michael J Chatwin
Jeffrey A Wise Andrew David Goldberg
Michael J. Macco Seung Woo Lee

United States Trustee Stephani A Schendlinger
Justin Young ECMC

The art o re resentin eo Ie®
{7168382:2}<<Fie1d7» f p g P P

 

